Case: 11-20354     Document: 00511851261         Page: 1     Date Filed: 05/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 10, 2012
                                     No. 11-20354
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANKIE L. SANDERS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-159-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Frankie L. Sanders appeals his conviction of embezzlement of union funds
in violation of 29 U.S.C. § 501(c), for which he was sentenced to 18 months of
imprisonment and $10,078.40 of restitution. He argues that the district court
erred in overruling his objection, based on Batson v. Kentucky, 476 U.S. 79
(1986), that the Government’s decision to strike one of the prospective jurors was
racially motivated. However, we have held that a defendant waives appellate
review of a Batson claim by failing to dispute the prosecution’s race-neutral

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-20354    Document: 00511851261    Page: 2   Date Filed: 05/10/2012

                                No. 11-20354

explanation for striking the prospective juror. United States v. Arce, 997 F.2d
1123, 1126-27 (5th Cir. 1993).      By failing to dispute the Government’s
explanations, Sanders appeared to acquiesce in them. See id. at 1127.
      AFFIRMED.




                                      2